     Case 2:20-cv-01245-TLN-JDP Document 18 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SWANK PRINCE,                               No. 2:20-cv-01245-TLN-JDP
12                       Plaintiff,
13           v.                                         ORDER
14    MICHAEL RAMSEY, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 27, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 27, 2021, are ADOPTED IN FULL;

28          2. Plaintiff’s amended complaint, ECF No. 14, is DISMISSED without prejudice but
                                                        1
     Case 2:20-cv-01245-TLN-JDP Document 18 Filed 03/26/21 Page 2 of 2


 1   without leave to amend; and

 2          3. The Clerk of Court is directed to close the case.

 3   DATED: March 25, 2021

 4

 5

 6

 7                                                      Troy L. Nunley
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
